Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9-12 and 14 recite the limitations “ humectant composition, surfactant composition, biocide composition, buffer composition, solvent and cross-linking agent”. .  There is insufficient antecedent basis for these limitations in the claims.
Claim 8 dependent upon a rejected base claim therefore, claim 8 is rejected as well.
The examiner suggests the amendments of the dependent claims 7, 9-12 and 14 by reciting the limitation “ The composition of claim 1 further, comprises --------”.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 15, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Donenfeld et al. (US 5,008,239).
Donenfeld et al. (US’ 239) teaches a dye sublimation ink composition in a form of a print paste comprising a disperse dye stuffs (sublimate disperse dyestuffs) (see col. 2, lines 3-6 and col. 3, line 50), wherein the dye sublimation ink composition is used for printing on a fabric such as a cotton, rayon or mixtures thereof with synthetic fibers as claimed in claims 2-3 and 20-21 (see col. 1, lines 27-30) and wherein the ink composition also comprises an aqueous dispersion of a transfer agent include polyurethane (latex) in the amount of 24.5% as claimed in claims 1 and 5-6 (see col. 4, Example 1) and wherein the colored print pastes composition of Example 1, transferred to onto woven, knitted and even raised fabric composed of polyester/cotton (printed fabric) as claimed in claims 15, 17 and 18 (see col. 7, lines 3-9). Donenfeld et al. (US’ 239) teaches all the limitations of the instant claims. Hence, Donenfeld et al. (US’ 239) anticipates the claims.
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lebron et al. (WO 2019/203793 A1). 
 Lebron et al. (WO’ 793 A1) teaches a dye sublimation inkjet ink composition (see abstract) for printing textile fabric (see page 3, paragraph, 0020), wherein the dye sublimation ink composition comprises polymeric dispersant include polyurethane polymer (latex) in the amount of about 4 wt% to about 7 wt% as claimed in claims 1, 5-6, 15 and 20-21 (see page 37, paragraph, 0101 and page 38, paragraph, 0104) and pigments as claimed in claims 1 and 15 (see page 17, paragraph, 0043), wherein the textile fabric includes cotton and synthetic fabrics as claimed in claims 2-3 17 and 18 (see page 33, paragraph, 0087) the disperse dye colorant dispersion comprising humectants (co-solvents) include glycerol (glycerine),diethylene glycol and dipropylene glycol in the amounts of 12 wt% as claimed in claims 7-8 and 22 (see page 41, paragraphs, 0115-0116), surfactants include nonionic in the amounts of 0.0 wt% to about 2 wt% as claimed in claims 9, 16 and 23 (see page 42, paragraph, 0118), antimicrobial agents include biocides in the amounts of 0.05 wt% to about 1 wt% as claimed in claims 10, 16 and 24 (see page 32, paragraph, 0083), buffers include triethanolamine in the amounts of 0 wt% to 0.5 wt% as claimed in claims 11, 16 and 25 (see page 45, paragraph, 0123) and solvents in the amounts up to about 50 wt% as claimed in claims 12 and 16 (see page 49,, paragraph, 0137), the dye sublimation ink composition also comprises cross-linking agents as claimed in claims 14 and 27 (see page 34, paragraph, 90) and wherein the dye sublimation ink composition also comprises a disperse dye colorant dispersion comprising dyes and pigments as claimed in claims 13 and 26 (see page 17, paragraphs, 0043-0044). 
The instant claims differ from the teaching of Lebron et al. (WO’ 793 A1) by reciting a dye sublimation ink composition comprising one or more latexes in the amount of 5 to 40 wt.%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing composition of Lebron et al. (WO’ 793 A1) by optimizing the amount of latexes (polyurethanes) in the dyeing composition to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Lebron et al. (WO’ 793 A1) that refers to the dye sublimation ink composition comprising polyurethane polymer (latex) in the amount of about 4 wt% to about 7 wt%  (see page 37, paragraph, 0101 and page 38, paragraph, 0104) which is overlapped with the claimed amounts,  and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected results.
Allowable Subject Matter
7	Claims 4 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record (WO’ 793 A1) does not teach or disclose a fabric comprises 0.05 to 0.5 grams of a liquid pretreatment composition per square inch of natural fiber fabric as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761